Title: To Thomas Jefferson from Robert Gunnell, 29 October 1808
From: Gunnell, Robert
To: Jefferson, Thomas


                  
                     Sir.
                     Minorca Virginia Fairfax County Octr. 29th 1808
                  
                  Having been lately informed it was reported to you that the whole family of the Gunnell’s had turned Federalists in consequence of the continuance of the Embargo, and feeling as I do the reproach of such a report I have therefore taken the liberty to trouble you with this letter to contradict the report so far as relates to myself in the most pointed manner and believe I may do the same with respect to most of the name or perhaps all of them, for indeed I dont know of any of the Family that has changed their sentiments relating to Government, tho’ there are some I have not seen since the passage of the Embargo Law.   While the liberty happiness and prosperity of my own Country remains dearer to my heart than all the foreign nations put together, I shall ever be a Democrat a Republican and a friend to the present administration and an approver of the measures pursued with regard to all leading points of internal Government and fully and intirely with respect to our foreign relations.
                  Pressing our Seamen by thousands. The seizure of our Ships & merchandise. The open robberies of cash from on board our Vessels. The blockadeing our Ports in time of profound peace. The firing on our coasters. The murder thereby committed
                  The whiping our defencless countrymen in the West Indies, some of which were beaten to death. The hanging Poor Jonathan Robbins for extricating himself from a condition worse than any exaggerated account of a Galley Slave. The murder of part of the Crew of the Chesapeake Frigate. The carrying away of part of the Crew and detaining them in a dungeon or some worse place for any thing I know; And after this scenes of Murder bloodshed and Piracy. Then is added An Act of the British Parliament binding America to have no trade with any part of the vast commercial Europian world but thro’ Great Britain, Americans must call there whether outward or inward bound to pay tributary duties to them, considering us their property no doubt, and provided we are found trading without conforming to this Law. Ships & cargoes are condemned & Sold, to which a great number of our deluded well meaning Citizens are ignorantly saying amen, being blindly led thereto by a party that are enemies to our happiness & liberty—   To recapitulate any further, violence seems unnecessary at present tho’ many Volumes might be filled with the relation of cruelties exercised on our countrymen in time of profound peace that has drawn tears of sorrow from the eyes of thousands of our innocent fellow citizens, Now after a review of these things shall I join the enemies of my country and take part against my Government when they are adopting the most wise and unoffending measures ever pursued by any nation on earth, peacable beyond the power of human kind to produce any former instance, where so many bloody violencies were meant to be counteracted.   No. Never. And was I to raise from the dead a thousand years hence I should delight to find my Country united against foreign opprossion as well as against domestic emissaries and foreign agents among us.   Believe me Sir it pains my breast to see the gross and abominable falshoods fabricated and issued forth among us with determined malice to deceive the people to their own ruin and their posterity after them forever by the loss of liberty, which is the scope and intention of the leaders of opposition.   Monarchy. Aristocracy Principalities: Dukedoms. Lordships &c goes Stalking forth at this time in disguise leading the Phalanx of falshood & deception in their train anticipating the time with great joy when they shall be Glutting their insatiate Maws with the substance of the deluded people. A sweet morsel—A rich repast indeed—But grateful only to the appetite of those who feel themselves divested of humanity
                  The Embargo certainly is a wise measure as a preventative against French aggression as well as against British taxation plunder and massacrees and should Congress think well to prolong the Embargo seven years and the billigerent powers should persist in their aggressions that long I should not withdraw my confidence but should think the prolongation wise provided War could not be waged to better advantage.
                  I am an invalid confined to the house and therefore have not the same chance of information that others have though have seen enough to know that while liberty hath her Votaries on earth the heart of man will glow with Joy at hearing pronounced the name of Jefferson.    Pray Sir be so good as to excuse my forwardness in troubling you with this letter
                  May God preserve you many years, And in the world to come grant you his salvation which is in his Son Jesus Christ. I am Sir with great respect your friend truely
                  
                     Robt. Gunnell 
                     
                  
                  
                     PS. Should it be thought proper to publish this imperfect sketch,—Please to leave out all names but the County & State.
                  
                  
                     RG
                  
               